J-S86039-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

COURTNEY DAVONTE HARDEN

                            Appellant                 No. 878 WDA 2016


                   Appeal from the PCRA Order May 26, 2016
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0000387-2014


BEFORE: GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

MEMORANDUM BY GANTMAN, P.J.:                     FILED DECEMBER 13, 2016

        Appellant, Courtney Davonte Harden, appeals from the order entered

in the Erie County Court of Common Pleas, which denied his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On July 11, 2014, Appellant pled guilty to third-degree murder and

aggravated assault. The trial court sentenced Appellant on July 31, 2014, to

an aggregate term of ten (10) to twenty (20) years’ incarceration. Appellant

did not file a direct appeal. On August 28, 2015, Appellant timely filed a pro

se PCRA petition. The PCRA court appointed counsel on September 3, 2015.

____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.


_____________________________

*Former Justice specially assigned to the Superior Court.
J-S86039-16


On December 14, 2015, the court issued notice of its intent to dismiss the

petition without a hearing, pursuant to Pa.R.Crim.P. 907.       In response,

Appellant filed a counseled “supplemental petition” on January 11, 2016.2

The court denied Appellant’s PCRA petition on May 26, 2016. Appellant filed

a timely notice of appeal on June 17, 2016. The court ordered Appellant to

file a concise statement of errors complained of on appeal per Pa.R.A.P.

1925(b), and Appellant timely complied.

       Appellant raises the following issues for our review:

          THE PCRA COURT ERRED IN DENYING [APPELLANT’S]
          PCRA PETITION AND/OR CONDUCTING A HEARING TO
          TAKE TESTIMONY WHERE HE ARGUED THAT HIS PLEA
          WAS UNINTELLIGENT, UNKNOWING, AND UNLAWFULLY
          INDUCED BY HIS COUNSEL.

          THE PCRA COURT ERRED IN DENYING [APPELLANT’S]
          PCRA PETITION WHEN HE ARGUED THAT HIS TRIAL
          COUNSEL WAS INEFFECTIVE IN F[A]ILING TO ENTER INTO
          EVIDENCE   VARIOUS   POLICE    REPORTS    AT   HIS
          PRELIMINARY HEARING.

(Appellant’s Brief at 1).

       Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination
____________________________________________


2
   The court stated in the Rule 907 notice that Appellant had failed to file a
timely amended PCRA petition. Appellant averred that he could not have
filed the supplemental petition earlier because he had not received the
sentencing transcript. Any objection to the lack of renewed Rule 907 notice
is waived, in any event, because Appellant does not raise that objection on
appeal. See Commonwealth v. Guthrie, 749 A.2d 502 (Pa.Super. 2000)
(stating failure to object on appeal to absence of Rule 907 notice results in
waiver of issue).



                                           -2-
J-S86039-16


and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959

A.2d 319 (2008). This Court grants great deference to the findings of the

PCRA court if     the   record contains any support for        those   findings.

Commonwealth v. Carr, 768 A.2d 1164 (Pa.Super. 2001). A petitioner is

not entitled to a PCRA hearing as a matter of right; the PCRA court can

decline to hold a hearing if there is no genuine issue concerning any material

fact, the petitioner is not entitled to PCRA relief, and no purpose would be

served by any further proceedings.      Commonwealth v. Hardcastle, 549

Pa. 450, 701 A.2d 541 (1997).

      In his first issue, Appellant argues plea counsel unlawfully induced

Appellant to plead guilty. Appellant contends he is entitled to an evidentiary

hearing to testify regarding information he lacked at the time of his plea that

would have changed his plea decision. Appellant asserts he is innocent of

the crimes, and plea counsel was unaware of “statutes dealing with self-

defense.” Appellant concludes counsel’s ineffectiveness warrants withdrawal

of Appellant’s guilty plea. We disagree.

      The   law   presumes    counsel   has   rendered   effective   assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008).               When

asserting a claim of ineffective assistance of counsel, a petitioner is required

to make the following showing: (1) the underlying claim is of arguable merit;

(2) counsel had no reasonable strategic basis for his action or inaction; and,


                                     -3-
J-S86039-16


(3) but for the errors and omissions of counsel, there is a reasonable

probability that the outcome of the proceedings would have been different.

Commonwealth v. Kimball, 555 Pa. 299, 312, 724 A.2d 326, 333 (1999).

The failure to satisfy any prong of the test for ineffectiveness will cause the

claim to fail. Williams, supra. Because claims of ineffective assistance of

counsel are not self-proving, the petitioner must develop each prong of the

test in a meaningful fashion.   Commonwealth. v. Spotz, 587 Pa. 1, 896

A.2d 1191 (2006). Boilerplate, undeveloped argument regarding counsel’s

assistance is not sufficient to warrant PCRA relief. Id.

      “Allegations of ineffectiveness in connection with the entry of a guilty

plea will serve as a basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea.” Commonwealth v.

Moser, 921 A.2d 526, 531 (Pa.Super. 2007). “Where the defendant enters

his plea on the advice of counsel, the voluntariness of the plea depends on

whether counsel’s advice was within the range of competence demanded of

attorneys in criminal cases.”   Id.   Pennsylvania law does not require the

defendant to “be pleased with the outcome of his decision to enter a plea of

guilty[; a]ll that is required is that [his] decision to plead guilty be

knowingly, voluntarily and intelligently made.” Id. at 528-29. A guilty plea

will be deemed valid if the totality of the circumstances surrounding the plea

shows that the defendant had a full understanding of the nature and

consequences of his plea such that he knowingly and intelligently entered


                                      -4-
J-S86039-16


the plea of his own accord.    Commonwealth v. Fluharty, 632 A.2d 312

(Pa.Super. 1993). Further, a defendant who decides to plead guilty is bound

by the statements he makes while under oath and may not later assert

grounds for withdrawing his plea that contradict statements he made during

the plea colloquy.   Commonwealth v. Pollard, 832 A.2d 517 (Pa.Super.

2003).

      Instantly, Appellant fails to identify the information he supposedly

lacked at the time of his plea that would have affected his decision to plead

guilty.   Appellant also does not elaborate on his bald assertion that plea

counsel was unaware of “statutes dealing with self-defense.”            Appellant’s

undeveloped    arguments    are   arguably   insufficient   to   make    out   any

reviewable claim of ineffective assistance of counsel. See Spotz, supra.

      Moreover, at the guilty plea hearing, the court engaged Appellant in a

thorough colloquy.    The Commonwealth’s attorney explained to Appellant

the maximum penalties for each offense and the rights he was relinquishing

by pleading guilty, including a jury trial, participation in jury selection, the

presumption of innocence, and the requirement of a unanimous jury verdict.

The   court explained in detail     the   elements of each charge.             The

Commonwealth’s attorney then stated the factual basis for the charges.

Appellant confirmed he understood the rights he was giving up and the

nature of the plea agreement (including the lack of any guaranteed

sentence).    Appellant admitted he was guilty of both offenses.         Appellant


                                     -5-
J-S86039-16


also signed a written colloquy, which similarly explained the nature of the

plea agreement, the rights Appellant was relinquishing, the maximum

sentence for each offense, and the voluntariness of Appellant’s assent.

Therefore,   the   record   belies    Appellant’s    assertions   that    he   did   not

voluntarily, knowingly, and intelligently enter his plea.                Consequently,

Appellant is not entitled to relief on his claim that counsel unlawfully induced

him to plead guilty. See Pollard, supra; Fluharty, supra.

      In his second issue, Appellant argues plea counsel was ineffective for

failing to introduce various police reports during the preliminary hearing.

Appellant suggests the reports would have shown his lack of malice and led

to dismissal of the charges or an acquittal. Appellant concludes this Court

should permit him to withdraw his guilty plea. We disagree.

      “Upon entry of a guilty plea, a defendant generally waives all defects

and defenses except those concerning the validity of the plea, the

jurisdiction of the trial court, and the legality of the sentence imposed.”

Commonwealth        v.   Boyd,       835    A.2d    812,   816    (Pa.Super.    2003).

Nevertheless, “[i]f the ineffective assistance of counsel caused the defendant

to enter an involuntary or unknowing plea, the PCRA will afford the

defendant relief.” Id. at 819.

      Instantly, when Appellant entered his guilty plea, he waived any

defense regarding “lack of malice.”          Appellant cannot establish counsel’s

alleged failure to introduce police reports constituted ineffective assistance


                                           -6-
J-S86039-16


unless Appellant can show it caused him to enter an involuntary or

unknowing plea. See id. Appellant, however, makes no argument in that

respect.   Moreover, the totality of the circumstances indicates Appellant

entered his plea voluntarily and knowingly. See Fluharty, supra. Further,

Appellant did not attach any police reports to his PCRA petition, or otherwise

offer support for his contention that unspecified information in the reports

would have led to dismissal of the charges. Therefore, Appellant’s second

challenge to plea counsel’s effectiveness lacks merit. See Kimball, supra.

Based on the foregoing, the court properly denied Appellant’s PCRA petition.

Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2016




                                    -7-